ORDER
PER CURIAM.
Reinert & Duree, P.C. (hereinafter, “Employer”) appeals from an award of the Labor and Industrial Relations Commission (hereinafter, “the Commission”) on a workers’s compensation claim brought by Elizabeth Barbee (hereinafter, “Employee”) for an injury she sustained in December 1995. Employer claims the Commission erred in awarding Employee compensation because there was not substantial evidence in the record to support a causal connection between the work-related injury and her subsequent surgery. Employer also argues the Commission erred in relying on the opinions and testimony of Employee’s treating physicians and should have given more weight to Employer’s medical expert’s testimony.
*240We have reviewed the briefs of the parties, the legal file, and the transcript and find the Commission’s decision was supported by substantial and competent evidence on the record. Dudley v. City of Des Peres, 72 S.W.3d 134, 137 (Mo.App.E.D.2002). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).